
	
		110th CONGRESS
		1st Session
		S. 1772
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 127 South Elm Street in Gardner, Kansas, as
		  the Private First Class Shane R. Austin Post
		  Office.
	
	
		1.Private First Class Shane R. Austin Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 127 South Elm Street in Gardner, Kansas, shall be known and
			 designated as the Private First Class Shane R. Austin Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Private
			 First Class Shane R. Austin Post Office.
			
	
		
			Passed the Senate
			 August 3, 2007.
			
			Secretary.
		
	
	
	
